                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

JOSHUA BROWN,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )       No.    3:21-CV-098-KAC-DCP
                                                 )
MEDICAL STAFF AT CORE CIVIC,                     )
                                                 )
               Defendant.                        )

                                     JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

DIRECTED to transfer this pro se unsigned complaint that appears to allege a violation of 42

U.S.C. § 1983 to the Nashville Division of the United States District Court for the Middle District

of Tennessee and to close this Court’s file.

       SO ORDERED.




                                                  KATHERINE A. CRY  CRYTZER
                                                                      RYYTZZER
                                                  United States District
                                                                      ct Judge
                                                                      ct Judge
                                                                          ud
                                                                          ud



 ENTERED AS A JUDGMENT
   /s/ LeAnna R. Wilson
   CLERK OF COURT
